--------------------------------------------------------------------------------

Exhibit 10.1



PDS Biotechnology Corporation
 
Consulting Agreement
 
This Consulting Agreement (the “Agreement”), made as of June 23, 2020 (the
“Effective Date”), is entered into by and between PDS Biotechnology Corporation
a Delaware corporation with a principal place of business at 25B Vreeland Road,
Suite 300, Florham Park NJ 07932 (“PDS”), and King Partners II, a limited
liability corporation with an address at 6200 Maiden Lane, Bethesda, MD 20817
(the “Consultant”).


WHEREAS, PDS and Consultant desire to establish the terms and conditions under
which Consultant will provide services to PDS.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:
 
1.1         Services.  Consultant agrees to perform such consulting, advisory
and related services to and for PDS as may be reasonably requested from time to
time in writing by PDS, including, but not limited to, the services specified on
Schedule A to this Agreement. Consultant shall not engage the services of third
party subcontractors in the performance of the services.
 
2.          Term.  This Agreement shall commence on the Effective Date and shall
continue until the 6 month anniversary of the Effective Date or until a (such
period, as it may be extended or sooner terminated in accordance with the
provisions of Section 4, being referred to as the “Consultation Period”).
 
3.           Compensation.
 
3.1         Consulting Fees.  PDS shall pay to Consultant the consulting fees
set forth on Schedule A to this Agreement.  Payment for any partial month shall
be prorated.  A detailed invoice for services shall be prepared and submitted
electronically to the PDS portal, [e-mail redacted], for review and approval by
the third (3rd) business day following the month during which services were
provided.  Payment terms are 30 days from receipt of invoice. Except as set
forth in Section 3.2, such payment includes all taxes, fees, duties and other
costs associated with the services to be performed hereunder.
 
3.2         Expenses. Unless otherwise expressly set forth in this Agreement,
Consultant shall furnish at its own expense all resources, equipment, tools, and
supplies necessary for the performance of its obligations under this Agreement. 
PDS shall reimburse Consultant for all reasonable and necessary documented out
of pocket expenses incurred or paid by Consultant in connection with, or related
to, the performance of its services under this Agreement, consistent with PDS’s
travel and expense policies, which may be amended from time to time, and which
shall be made available to Consultant at its request.  Consultant shall submit
to PDS itemized monthly statements, in a form satisfactory to PDS, of such
expenses incurred in the previous month, along with proper documentation of such
expenses.  PDS shall pay to Consultant amounts shown on each such statement
within thirty (30) days after receipt thereof.  Notwithstanding the foregoing,
Consultant shall not incur total expenses in excess of $500.00 per month without
the prior written approval of PDS.
 
- 1 -

--------------------------------------------------------------------------------

3.3       Benefits.  Consultant shall not be entitled to any benefits, coverages
or privileges, including, without limitation, health insurance, social security,
unemployment, medical or pension payments, made available to employees of PDS.
 
4.          Termination.  This Agreement may be terminated prior to its
expiration under Section 2 in the following manner: (a) by either PDS or
Consultant upon not less than thirty (30) days prior written notice to the other
party; (b) by the non-breaching party, upon twenty-four (24) hours prior written
notice to the breaching party if one party has materially breached this
Agreement; or (c) at any time upon the mutual written consent of the parties
hereto.  Notwithstanding the foregoing, PDS may terminate this Agreement
effective immediately by giving written notice to Consultant if Consultant
breaches or threatens to breach any provision of Section 6.  In the event of
termination, Consultant shall be entitled to payment for services performed and
(subject to the Section 3.2) for expenses paid or incurred prior to the
effective date of termination that have not been previously paid.  Unless
otherwise instructed in writing by PDS, Consultant will cease providing services
on the date of any notice of termination and shall be entitled to payment for
all pre-approved services provided prior to the date of termination.
 
5.          Cooperation.  Consultant shall use reasonable efforts in the
performance of its obligations under this Agreement.  PDS shall provide such
access to its information and property as may be reasonably required in order to
permit Consultant to perform its obligations hereunder, but Consultant’s sole
remedy for PDS’s failure to do so shall be to terminate this Agreement. 
Consultant shall cooperate with PDS’s personnel, shall not interfere with the
conduct of PDS’s business and shall observe all rules, regulations and security
requirements of PDS concerning the safety of persons and property.
 

6.           Proprietary Information and Inventions.
 
6.1          Proprietary Information.
 
(a)        Consultant acknowledges that its relationship with PDS is one of high
trust and confidence and that in the course of its service to PDS it will have
access to and contact with Proprietary Information.  Consultant will not
disclose any Proprietary Information to any person or entity other than
employees of PDS or use the same for any purposes (other than in the performance
of the services) without written approval by an officer of PDS, either during or
after the Consultation Period.
 
(b)        For purposes of this Agreement, “Proprietary Information” shall mean
all information disclosed by PDS to Consultant or that is otherwise learned,
developed or acquired by Consultant in the course of its service as a consultant
to PDS, whether or not in written, oral, electronic, tangible, visual or other
form, as well as any information or analysis provided by Consultant to PDS under
this Agreement.
 
- 2 -

--------------------------------------------------------------------------------

(c)         Consultant’s obligations under this Section 6.1 shall not apply to
any information that (i) is or becomes known to the general public under
circumstances involving no breach by Consultant; (ii) is in Consultant's
possession at the time of disclosure, as evidenced by Consultant’s written
records; or (iii) becomes known to Consultant through disclosure by sources
other than PDS without any obligation of confidentiality.  Notwithstanding the
foregoing, Consultant may disclose Proprietary Information pursuant to a court
order or as otherwise required by law.  In the event Consultant is asked or
subpoenaed by a court of law or governmental agency to provide Proprietary
Information, Consultant will promptly inform PDS and will reasonably cooperate
with PDS to obtain any protection that may be afforded such Proprietary
Information.
 
(d)      Consultant agrees that all files, documents, letters, memoranda,
reports, records, data sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by Consultant or others, which shall come into its custody or
possession, shall be and are the exclusive property of PDS to be used by
Consultant only in the performance of its duties for PDS and shall not be copied
or removed from PDS’s premises except in the pursuit of the business of PDS. 
All such materials or copies thereof and all tangible property of PDS in the
custody or possession of Consultant shall be delivered to PDS, upon the request
of PDS.  After such delivery, Consultant shall not retain any such materials or
copies thereof or any such tangible property.
 
(e)      Consultant agrees that its obligations in this Section 6.1  extend to
information, materials and tangible property provided by third parties to
Consultant for the benefit of PDS.
 
6.2          Inventions.
 
(a)        All inventions, ideas, creations, discoveries, computer programs,
works of authorship, data, developments, technology, designs, innovations and
improvements thereto (whether or not patentable and whether or not
copyrightable) which are made, conceived, reduced to practice, created, written,
designed or developed by Consultant, solely or jointly with others or under its
direction and whether during normal business hours or otherwise, (i) during the
Consultation Period if within the scope of the services provided to PDS and
related to the business of PDS, or (ii) after the Consultation Period if
resulting or directly derived from Proprietary Information (collectively under
clauses (i) and (ii), “Inventions”), shall be the sole property of PDS. 
Consultant hereby assigns to PDS all Inventions and any and all related patents,
copyrights, trademarks, trade names, and other industrial and intellectual
property rights and applications therefor, in the United States and elsewhere
and appoints any officer of PDS as its duly authorized attorney to execute,
file, prosecute and protect the same before any government agency, court or
authority.  However, this paragraph shall not apply to Inventions that do not
relate to the business or research and development conducted or planned to be
conducted by PDS at the time such Invention is created, made, conceived or
reduced to practice and which are made and conceived by Consultant not during
the hours worked for PDS, not on PDS’s premises and not using PDS’s tools,
devices, equipment or Proprietary Information.  Consultant further acknowledges
that each original work of authorship that is made by Consultant (solely or
jointly with others) within the scope of the Agreement and that is protectable
by copyright is a “work made for hire,” as that term is defined in the United
States Copyright Act.
 
- 3 -

--------------------------------------------------------------------------------

(b)       Consultant will not incorporate any invention, improvement,
development, concept, discovery or other proprietary information owned by
Consultant or any third party into any Invention without PDS’s prior written
permission.
 
(c)      Upon the reasonable request of PDS and at PDS’s expense, Consultant
shall execute such further assignments, documents and other instruments as may
be necessary or desirable to fully and completely assign all Inventions to PDS
and to assist PDS in applying for, obtaining and enforcing patents or copyrights
or other rights in the United States and in any foreign country with respect to
any Invention.  Consultant also hereby waives all claims to moral rights in any
Inventions.
 
(d)        Consultant shall promptly disclose to PDS all Inventions and will
maintain adequate and current written records (in the form of notes, sketches,
drawings and as may be specified by PDS) to document the conception and/or first
actual reduction to practice of any Invention.  Such written records shall be
available to and remain the sole property of PDS at all times.
 
7.           Other Agreements.Consultant represents that its performance of all
the terms of this Agreement and the performance of the services as a consultant
of PDS do not and will not breach any agreement with any third party to which
Consultant is a party (including, without limitation, any nondisclosure or
non-competition agreement), and that Consultant will not disclose to PDS or
induce PDS to use any confidential or proprietary information or material
belonging to any current or previous employer or others.
 
8.           Independent Contractor Status.
 
8.1          Consultant shall perform all services under this Agreement as an
“independent contractor” and not as an employee or agent of PDS.  Consultant is
not authorized to assume or create any obligation or responsibility, express or
implied, on behalf of, or in the name of, PDS or to bind PDS in any manner
without authorization from PDS’s CEO or a majority of PDS’s Board.
 
8.2        Consultant shall have the right to control and determine the time,
place, methods, manner and means of performing the services.  However, upon
reasonable notice, Consultant shall meet with representatives of PDS at a
location to be designated by PDS.
 
8.3          Consultant shall not use PDS's trade names, trademarks, service
names or service marks without the prior approval of PDS.
 
8.4         Consultant shall be solely responsible for all state and federal
income taxes, unemployment insurance and social security taxes in connection
with this Agreement.
 
9.          Remedies.  Consultant acknowledges that any breach of the provisions
of Section 6 of this Agreement shall result in serious and irreparable injury to
PDS for which PDS cannot be adequately compensated by monetary damages alone. 
Consultant agrees, therefore, that, in addition to any other remedy it may have,
PDS shall be entitled to enforce the specific performance of this Agreement by
Consultant and to seek both temporary and permanent injunctive relief (to the
extent permitted by law) without the necessity of proving actual damages or
posting a bond.
 
- 4 -

--------------------------------------------------------------------------------

10.         Indemnification.  Company shall indemnify Consultant from any loss,
damage, cost or expense (including reasonable attorney's fees) (“Loss”) arising
from or related to a third party claim, demand, assessment, action, suit or
proceeding (“Claim”), including without limitation, any Claim arising from or
related to Consultant’s services to the Company.  Notwithstanding the foregoing,
Company shall not be liable for Losses to the extent such Losses are caused by
the negligence, recklessness or misconduct of Consultantor breach of any of the
terms of this Agreement by Consultant.  Consultant shall be solely liable for,
and shall indemnify, defend and hold harmless PDS and its successors and assigns
from and against any Loss (including penalties, fees or charges) arising from or
related to a Claim resulting from Consultant's failure to pay the taxes,
penalties, and payments referenced in Section 8 of this Agreement.
 
11.         Representations, Warranties and Covenants.  Consultant hereby
represents, warrants and covenants that it has the skills and experience
necessary to perform the services, that it will perform said services in a
professional, competent, ethical, and timely manner, that it has the power to
enter into this Agreement and that its performance hereunder will not infringe
upon or violate the rights of any third party or violate any federal, state or
municipal laws.
 
12.         Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses (including any email address) as either party
shall designate to the other in accordance with this Section 12.
 
13.         Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.
 
14.         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior negotiations, representations,
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.
 
15.         Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both PDS and Consultant.
 
16.         Non-Assignability of Contract.  Consultant shall not have the right
to assign any of its rights or delegate any of its duties without the express
written consent of PDS.  Any non-consented-to assignment or delegation, whether
express or implied or by operation of law, shall be void and shall constitute a
breach and a default by Consultant.
 
17.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without giving effect to any
choice or conflict of law provision or rule that would cause the application of
laws of any other jurisdiction.
 
18.         Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, both parties and their respective successors and
assigns, including any corporation with which, or into which, PDS may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of Consultant are personal and shall not be assigned by Consultant.
 
- 5 -

--------------------------------------------------------------------------------

19.        Interpretation.  If any restriction set forth in Section 6 is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable with the exception of the protections applicable to any trade
secrets that may be disclosed by PDS, which shall extend until such time as such
information ceases to hold the status of a trade secret.
 
20.         Survival.  Sections 4, 6, 8, 9, 10, and 12 through 21 shall survive
the expiration or termination of this Agreement.
 
21.         Miscellaneous.
 
21.1       No delay or omission by a party in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by a party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
21.2       The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.
 
21.3       In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby, and
the unenforceable provision shall be deemed modified to the limited extent
required to permit its enforcement in a manner most closely approximating the
intention of the parties as expressed herein.
 
For the convenience of the parties, this Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and both of which
taken together, shall constitute one agreement binding on both parties. 
Signatures of either party transmitted electronically (including, without
limitation, via electronic mail as a pdf) shall be treated as and deemed to be
original signatures for all purposes, and shall have the same binding effect as
if they were original, signed instruments delivered in person.
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.



 
PDS Biotechnology Corporation
     
By:
/s/ Frank Bedu-Addo
     
Name:
Frank Bedu-Addo
     
Title: 

Chief Executive Officer
             
King Partners II

 

 
By: /s/ Michael King
   
Name: Michael King
   
Title:   Managing Member
 



- 6 -

--------------------------------------------------------------------------------

Schedule A
 
Description of Services
 
Consultant shall assume the role of Chief Financial Officer of the Company on an
interim basis while the Company searches for a permanent Chief Financial
Officer.
 
In recognition of Consultant’s ongoing non-Company consulting requirements,
Consultant’s required working time commitment to Company shall be limited to a
maximum of 50% in any given week.
 
Consultant shall perform the duties of Interim Chief Financial Officer and
Principal Accounting Officer including but not limited to the following, in
descending order of time commitment priority:

•
Miscellaneous near-term objectives in mutual agreement with Company’s CEO and/or
Board of Directors

•
Manage Company’s overall Finance and Accounting functions


o
Review and approval of all SEC-mandated reports and disclosures that require
input from the Interim Chief Financial Officer.  Sign financial filings as
Principal Accounting Officer


o
Prepare and present applicable materials to Company’s Board of Directors


o
Manage and oversee Janetta Trochimuick, Company’s Controller


o
Oversee creation of new Company top-level financial / cash flow forecasting tool

•
Business Development


o
Continuing general involvement in COVID-19 business development activities,
including securing relationships and potential non-dilutive funding or
funding-equivalent contributions from BARDA, CEPI, PATH and the Brazilian
federal government

•
Investor relations/press releases – input as appropriate and requested

•
Clinical operations


o
Supporting other members of senior management in overseeing or participating in
a range of analytical activities, including :


◾
Support with Budget forecasting, modeling and advance cash burn projections for
Clinical Operations budget


◾
Support with software integration, use and adoption (WRIKE, Box and other)


◾
Support with managing change orders



Description of Consulting Fees
 


•
Consultant shall be paid $17,000 per calendar month, starting as of June 1, 2020


•
Consultant shall receive option grant package appropriate to executive level,
role and 50% working status, vesting monthly for duration of contract, as per
determination and approval by Company Board of Directors.





- 7 -

--------------------------------------------------------------------------------